ANTELL, J.A.D.
(dissenting).
A “weapon” is defined by N.J.S.A. 2C:39-1 r as “anything readily capable of lethal use or of inflicting serious bodily injury.” It is evident that the definition encompasses a range of objects, ordinarily inoffensive and lawful, which is practically without limit. N.J.S.A. 2C:39-5 d criminalizes possession of any *437weapon other than firearms “under circumstances not manifestly appropriate for such lawful uses as it may have.... ” Criminal responsibility is avoided only when it is “manifestly” clear that possession is appropriate. Without belaboring the point, it bears mention that the crime does not even depend upon a showing of inappropriateness. All that is required is evidence that the possession is not “manifestly appropriate.”
If read literally, the statutory language would encompass countless situations which the Legislature could not have intended as the subject of prosecution. The workman carrying home a linoleum knife earlier used in his work; the paring knife inadvertently left on an automobile floor after being used for a lawful purpose; a stevedore’s hook or a fisherman’s gaff thrown into a vehicle and forgotten. A “weapon” could include a brick, a baseball bat, a hammer, a broken bottle, a fishing knife, barbed wire, a knitting needle, a sharpened pencil, a riding crop, a jagged can, rope, a screwdriver, an ice pick, a tire iron, garden shears, a pitch fork, a shovel, a length of chain, a penknife, a fork, metal pipe, a stick, etc. The foregoing only illustrate the variety of lawful objects which are often innocently possessed without wrongful intent, but under circumstances which are clearly not “manifestly appropriate” for their lawful use.
Possession of a fork is manifestly appropriate only at the dinner table, of a bat on the athletic field, of a shovel in the garden. It cannot be reasonably concluded that this penal enactment was actually intended to apply to possession of these common-place articles in the myriad circumstances when its appropriateness is less than “manifest.” It has long been the rule that “where a literal reading of the statute leads to absurd consequences ‘the court must restrain the words’ and seek the true legislative intent.” Schierstead v. Brigantine, 29 N.J. 220, 231 (1959). Furthermore, in this case a literal reading of the statute breaches the precept that “[pjenal laws must be clear enough so that ‘.. . all men subject to their penalties may know what acts it is their duty to avoid .. .,’ ... State v. Gaynor, 119 *438N.J.L. 582, 584 (E. & A.1937).” State v. Caez, 81 N.J.Super. 315, 319 (App.Div.1963).
This is the problem to which State v. Green, 62 N.J. 547 (1973), addressed itself under the pre-Code congruent statute, N.J.S.A. 2A:151-41(c), which penalized possession of a “dangerous knife.” The standard there formulated to correct the obvious over-breadth of the statutory language was that an object not specifically declared unlawful as a weapon will be treated as one “if the purpose of possession is its use as a weapon.” Id. at 560. We reiterated this criterion in State in the Interest of T.E.T., 184 N.J.Super. 324 (App.Div.1982), after the enactment of the present Criminal Code, when we said that “to convict for possession of an object which has a normal lawful use, the State must show that the object was possessed for use as a weapon.” Id. at 329.
If, by holding that the standard of “not manifestly appropriate” is “the functional equivalent of the intent to use standard articulated in State v. Green ...,” the majority means that the two are interchangeable, then the latter should have been charged to the jury in so many words; there is no correlation in logic or experience between the fact that possession of a lawful object is not manifestly appropriate and the fact that the object is intended for use as a weapon by the possessor. It cannot be assumed that the jury herein, which was charged only in statutory language, would gather such an understanding without specific guidance.
If the two are not understood to be the same, the implication is that defendant’s lack of wrongful intent is irrelevant and evidence thereof could not even be permitted. This follows for the reason that the issue then narrows down only to whether the State has carried its burden under the statutory language, and defendant’s lack of intent is no defense to the fact that his possession was nevertheless not “manifestly” appropriate.
But even if defendants charged under this statute were free to offer evidence of their innocent purpose in response to proof *439only that their possession was not manifestly appropriate, the Legislature could not have intended that the issue of guilt or innocence be submitted to the hazards of jury determination absent some affirmative proof of intent to use the object as a weapon. Such evidence is at least a minimal check on the power of arrest, with its significant implications in the law of search and seizure, and the risk of arbitrary prosecutions.
While in my view the circumstances of this defendant’s possession of the taped scissors suffice to support a finding of intent to use them as a weapon, the jury was not instructed that such a finding must be made as a condition to arriving at a guilty verdict. Since defendant’s intent was an element of the crime charged he was entitled to such an instruction from the court without a request that it be given. State v. Butler, 27 N.J. 560, 595 (1958).
I would vote to reverse and remand for a new trial.